Exhibit 10.3
 
House Lease Contract




Landlord (Party A)：Chen Tonghang
Tenant (Party B): Beijing Sunway New Power Medical Technology Co., Ltd.


In accordance with national laws, regulations and relevant provisions in
Shanghai, Party A and Party B concluded this Contract on the basis of equality,
free will and mutual benefits for the matters that Party A leases the premises
to Party B who leases the premises from Party A.


Article 1 Location and Area


1. Party A leases the premises which are located at Room 1002, No.22, Sub-lane
111, Lane 7580, Humin Road, Minhang District, Shanghai to Party B.


2. The floor area of the above premises totals 103 square kilometers.


Article 2 Terms of Tenancy


1. The term of tenancy is one year from the 8th day of November 2011 to the
7th day of November 2012.


2. Party A may take the premises back upon the expiration of the term of
tenancy. Party B shall return the premises back as scheduled. Party B shall
submit the letter of intent in writing within 15 days upon the expiration of the
term of tenancy in case of renewal of the contract.


Article 3 Rent and Mode of Payment


1. The rent per month is RMB3, 885 (include taxes of RMB185) (say three thousand
eight hundred and eighty five yuan).


2. The rent shall be paid by three months prior to the 8th day of the month when
the rent shall be paid.


Article 4 Security Deposit


1. Party A and Party B agree that the security deposit hereof is RMB 3, 400 (say
three thousand four hundred yuan) in order to ensure that the premises and
facilities in the premises are complete and intact and the fees concerned are
paid as scheduled in the term of tenancy.


2. Party B shall make clear the check on the premises and facilities and return
them to Party A upon the expiration of term of tenancy. Party A shall return the
interest-free security deposit to Party B as soon as Party B pays all payable
fees.


Article 5 Other Fees


1. Party B shall pay the relevant fees in accordance with the actual bills in
the term of tenancy.


Article 6 Duties of Party B


1. Party B shall ensure that all activities conducted in the premises accord
with Chinese laws and regulations related to the location herein in the term of
tenancy and may not conduct any illegal actions in the premises.


2. Party B shall pay the rent and other fees on time under the provisions
herein.


3. Party B may not change the structure of the premises for decoration without
approval of Party A.


4. Party B may not sublet the premises without approval of Party A and shall
take care of the premises and facilities. Party B shall take all
responsibilities provided if the premises are damaged due to fault or mistake.


5. Party B shall legally use the premises in accordance with provisions herein.
Party B may not change the nature of the use and not store any dangerous article
or any illegal thing expressly stipulated by national governmemt. Party B shall
take all responsibilities in case of any damage arises out of above situations.
 
 
 
1

--------------------------------------------------------------------------------

 

 
Article 7 Termination of Contract


1. Provide any party intends to terminate the contract in the term of tenancy,
the party shall give a one-month notice to the other party.  Otherwise, breach
of contract will be constituted.


2. Party B shall return the premises to Party A upon the expiration of the term
of tenancy. Any article left by Party B without approval of Party A will be
deemed to be abandoned and will be disposed by Party A.


Article 8 Breach of Contract


1. Failure of any party to fulfill the provisions herein leads to the
termination of the Contract is deemed as breach of the contract. Both parties
agree that the liquidated damages double the rent per month. In case of default
of Party A, Party A shall return the security deposit to Party B and pay the
above liquidated damages to Party B as well. Otherwise, Party A has the right to
deduct the above liquidated damages from the security deposit.


2. Any dispute occurring during the execution of the Contract or performing
things related to the Contract shall be resolved through friendly negotiation.
If negotiation fails, any party may file a lawsuit to the People’s court with
the right of jurisdiction.


3. Both parties will take no responsibility for each other in case of damages of
premises or losses to both parties due to force majeure (such as natural
disasters and earthquake)


Article 9 Other Provisions


1. Party A and Party B have full legal capacities, fully understand respective
rights, duties and responsibilities and will strictly carry out the provisions
herein at the time of signing the Contract. If either party breaks the Contract,
the other party has the right to demand compensation in accordance with the
provisions herein.


2. As for issues not stipulated herein, Party A and Party B agree to make the
supplemental provisions through negotiation.  The supplemental provisions have
the equal effect as the Contract.


3. The Contract includes two pages and is in two copies. Party A and Party
respectively hold one copy. Both copies have the equal effect.
 

Landlord (Party A): Chen Tonghang  Tenant (Party B): Beijing Sunway New Power
Medical Technology Co., Ltd   Telephone: 86-013370010777   Telephone:   Signed
on:   Signed on:  

 


2

    

           
                                            